NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  26-JUL-2021
                                                  07:55 AM
                                                  Dkt. 64 ODSLJ
                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS

                             OF THE STATE OF HAWAI#I


    EP, a minor, by and through her Next Friend, SEAN PARKMAN,
                       Plaintiff-Appellant,
                                 v.
               STATE OF HAWAI#I, Defendant-Appellee,
                                and
 JOHN DOES 1-5, JOHN DOE CORPORATIONS 1-5, JOHN DOE PARTNERSHIPS
    1-5, ROE NON-PROFIT CORPORATIONS 1-5, and ROE GOVERNMENTAL
                     AGENCIES 1-5, Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                        (CIVIL NO. 2CC141000094)

                           ORDER DISMISSING APPEAL
         (By:     Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon review of the briefs submitted by the parties, and
the record, it appears that:
          1.   The complaint in the case underlying this appeal
was filed on February 21, 2014, by counsel for Plaintiff-
Appellant EP, a minor, by and through her Next Friend Sean
Parkman;
          2.   After a jury-waived trial, the Circuit Court of
the Second Circuit entered "Findings of Fact, Conclusions of Law,
and Order" on September 11, 2018, and a "Final Judgment" in favor
of Defendant-Appellee State of Hawai#i and against EP on
November 30, 2018;1



     1
                The Honorable Rhonda I.L. Loo presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            3.    On December 31, 2018, a "Notice of Appeal" from
the Final Judgment was filed on behalf of EP;
          4.    The Notice of Appeal was signed by Parkman;
          5.    Parkman is not licensed to practice law in the
State of Hawai#i;
          6.    Under Hawaii Revised Statute (HRS) § 605–2 (2016)2
and HRS § 605–14 (2016),3 persons who are not licensed to
practice law in Hawai#i "are not permitted to act as attorneys
and represent other natural persons in their causes." Regaud v.
Ass'n of Apartment Owners of Waikiki Lanais, No. 26218, 2004 WL
758944, at *1 (Haw. Apr. 7, 2004) (order dismissing appeal)
(quoting Oahu Plumbing & Sheet Metal, Ltd. v. Kona Constr., Inc.,
60 Haw. 372, 377, 590 P.2d 570, 573 (1979));
          7.   "A next friend . . . is not a party to the suit,
but simply a person appointed by the court to look after the
interests of one who, by reasons of some legal disability, is
unable to look after [their] own interests, and to manage the
suit for [them]." Leslie v. Estate of Tavares, 91 Hawai#i 394,
400, 984 P.2d 1220, 1226 (1999) (cleaned up);
          8.   Parkman testified that EP is his child, over whom
he has legal custody;


      2
            HRS § 605-2 provides, in relevant part:

                  § 605-2 Attorneys; license required. Except as
            provided by the rules of court, no person shall be allowed
            to practice in any court of the State unless that person has
            been duly licensed so to do by the supreme court; provided
            that nothing in this chapter shall prevent any person,
            plaintiff, defendant, or accused, from appearing in person
            before any court, and there prosecuting or defending that
            person's, plaintiff's, defendant's, or accused's own cause,
            without the aid of legal counsel[.]

(Bold italics added.)
      3
            HRS § 605-14 provides, in relevant part:
                  § 605-14 Unauthorized practice of law prohibited. It
            shall be unlawful for any person, firm, association, or
            corporation to engage in or attempt to engage in or to offer
            to engage in the practice of law, or to do or attempt to do
            or offer to do any act constituting the practice of law,
            except and to the extent that the person, firm, or
            association is licensed or authorized so to do by an
            appropriate court, agency, or office or by a statute of the
            State or of the United States[.]

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           9.   "[A] parent or guardian cannot bring an action on
behalf of a minor child without retaining a lawyer." Regaud at
*1 (quoting Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th
Cir. 1997));
           10. The Notice of Appeal, not having been signed on
behalf of EP, a minor, by a person licensed to practice law in
Hawai#i, is not valid;
           11. On July 31, 2019, we issued an order granting what
we construed as Parkman's motion to relieve EP from defaults in
filing the statement of jurisdiction and the opening brief, and
extending the time for EP to file the statement of jurisdiction
and the opening brief;
           12. On September 18, 2019, we issued a second order
granting what we construed as Parkman's motion to relieve EP from
further defaults in filing the statement of jurisdiction and the
opening brief, and again extending the time for EP to file the
statement of jurisdiction and the opening brief; and
           13. Although we previously acted on filings by
Parkman, we must dismiss an appeal when we determine that we lack
jurisdiction. In re Robert's Tours & Transp., Inc., 104 Hawai#i
98, 101, 85 P.3d 623, 626 (2004) ("Although neither party raises
a jurisdictional issue in this appeal, '[a]n appellate court has
. . . an independent obligation to ensure jurisdiction over each
case and to dismiss the appeal sua sponte if a jurisdictional
defect exists.'").
           Therefore, IT IS HEREBY ORDERED that this appeal is
dismissed for lack of jurisdiction because a valid notice of
appeal was not filed on behalf of EP within the time required by
Rule 4(a)(1) of the Hawai#i Rules of Appellate Procedure.
           DATED: Honolulu, Hawai#i, July 26, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                  3